DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 04/06/2022. Claims 1-9 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Applicant argues, page 6 of the remarks, “neither Radhakrishnan nor McGrath disclose or suggest being able to realize operations of performing writing of a frame body, and thereafter controlling the timing for transferring the frame body not by directly controlling the timing of the frame body, but by controlling the timing for transferring the descriptor of the frame.”
The Examiner respectfully disagrees and submits that the combination of Radhakrishnan and McGrath discloses the control of the timing of a frame body by controlling the timing of transferring the frame descriptor. Clearly writing of the frame body is taught by Radhakrishnan. For example, Radhakrishnan teaches that a first VM may store data to be transferred in its physical memory, para 0025 and FIGS. 1-2. Data packets to be transferred between two virtual machines may be written by the first virtual machine in its physical memory, paras 0025 and 0030 and FIGS. 1-2. In the embodiment 300 in FIG. 3 of Radhakrishnan, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”). 
Radhakrishnan does not explicitly teach controlling the timing for transferring the descriptor of the frame based on schedule information. However, McGrath remedies this deficiency of Radhakrishnan. 
McGrath teaches a softswitch 106 implements a TSN (time sensitive networking) schedule, such as a TSN schedule compliant with the IEEE 802.1Qbv Standard, to transmit and receive packets as part of a time sensitive network 116, para 0032. A VM 142 with a VNIC (virtual network interface card) 144 may have a new workload 140 with an updated TSN schedule. The updated TSN schedule may be created to accommodate the packet communication timing requirements of the new workload 140, para 0032. A network node configurator 138 accesses the updated TSN (time sensitive networking) schedule received from a central configuration controller 102 for implementation by the softswitch 106 on a compute node 104, para 0066 and FIG. 9.
Radhakrishnan teaches that packets are transferred between co-located VMs using a virtualized network interface, para 0006. Hence, Radhakrishnan may be modified by the teachings of McGrath to transmit packets containing the memory mapping information (mapped to the claimed “descriptor of a frame”) according to a TSN schedule.
Applicant argues, page 6 of the remarks, “[those] disclosures in Radhakrishnan, however, do not even address clarified claim features of writing the frame in the first virtual storage area ‘before a timing for transferring a descriptor of a frame’.”    
The Examiner respectfully disagrees. Radhakrishnan teaches that a first VM may store data to be transferred in its physical memory, para 0025 and FIGS. 1-2. Data packets to be transferred between two virtual machines may be written by the first virtual machine in its physical memory, paras 0025 and 0030 and FIGS. 1-2. In the embodiment 300 in FIG. 3 of Radhakrishnan, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”).
Applicant argues, pages 6-7 of the remarks, “[as] noted above Radhakrishnan does not even provide any details of performing writing of a frame body nor transferring a descriptor of a frame.”
The Examiner respectfully disagrees. Radhakrishnan teaches that a first VM may store data to be transferred in its physical memory, para 0025 and FIGS. 1-2. Data packets to be transferred between two virtual machines may be written by the first virtual machine in its physical memory, paras 0025 and 0030 and FIGS. 1-2. In the embodiment 300 in FIG. 3 of Radhakrishnan, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”).
In view of the foregoing remarks, independent claims 1 and 8-9 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. US 2013/0232491 (“Radhakrishnan”) in view of McGrath et al. US 2020/0028791 (“McGrath”).
As per independent claim 1, Radhakrishnan teaches A communication apparatus (FIG. 1 is an illustration of one embodiment 100 of virtual machines, para 0019 and FIG. 1) comprising:
a writing unit that writes (A first VM may store data to be transferred in its physical memory, para 0025 and FIGS. 1-2), before a timing for transferring a descriptor of a frame (In the embodiment 300 in FIG. 3, the exchanging of memory mapping information (mapped to the claimed “descriptor of a frame”) between two virtual machines (VMs) 206, can involve the participating VMs exchanging information needed for mapping the memory of a first VM to a second VM over a metadata segment at step 318. At step 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor. In this way, for example, once the first VM’s memory has been exchanged and mapped, the second VM can have direct access to information stored (e.g., already written) in the first VM’s memory, para 0026 and FIG. 3. Because the second VM in this illustration has access to data stored (e.g., already written) in the first VM’s memory, the data writing in the first VM’s physical memory occurs prior to the exchange of the memory mapping information (mapped to the claimed “descriptor of a frame”), the frame in a first virtual storage area (Data packets to be transferred between two virtual machines may be written by the first virtual machine in its physical memory, paras 0025 and 0030 and FIGS. 1-2);
a descriptor receiving unit (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred) is received by a second virtual machine, para 0025 and FIGS. 1-2) that receives the descriptor (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred) is exchanged between one or more virtual machines, para 0025 and FIGS. 1-2);
a reading unit (The second virtual machine, para 0025 and FIGS. 1-2) that reads the frame from a second virtual storage area specified based on the descriptor when the descriptor is received by the descriptor receiving unit (When the first VM transfers data to the second VM, the first VM can pass pointers to the data to the second VM, rather than performing a processor-intensive technique of copying the data, para 0025 and FIGS. 1-2).
Although Radhakrishnan teaches scheduling of data transfer, paragraph [0029], Radhakrishnan does not explicitly teach “a transfer control unit that controls the timing for transferring a descriptor of the frame based on schedule information”.
However, in an analogous art in the same field of endeavor, McGrath teaches a transfer control unit (A network node configurator 138, para 0066) that controls the timing for transferring a descriptor of the frame based on schedule information (The network node configurator 138 accesses an updated TSN (time sensitive networking) schedule received from a central configuration controller 102 for implementation by a softswitch 106 on a compute node 104, para 0066 and FIG. 9).
Given the teaching of McGrath, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Radhakrishnan with “a transfer control unit that controls the timing for transferring a descriptor of the frame based on schedule information”. The motivation would be that the method and apparatus improve the efficiency of a compute node by using a duplicate softswitch, para 0095 of McGrath.
As per dependent claim 2, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan teaches wherein the frame is stored in a first storage area mapped in advance to the first virtual storage area and the second virtual storage area (The data to be transferred is stored in a memory segment (mapped to the first storage area). The exchanging of memory mapping information occurs prior to data transfer between VMs, para 0025 and FIGS. 1-2),
the descriptor includes information that specifies the first storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2).
As per dependent claim 3, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area (The data to be transferred is stored in a memory segment (mapped to the first storage area). The exchanging of memory mapping information occurs prior to data transfer between VMs, para 0025 and FIGS. 1-2),
the descriptor includes information that specifies the first storage area mapped to the first virtual storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2),
when the descriptor is received by the descriptor receiving unit, the reading unit maps the second virtual storage area to the first storage area and reads the frame from the second virtual storage area (When the first VM transfers data to the second VM, the first VM can pass pointers to the data to the second VM, rather than performing a processor-intensive technique of copying the data. The physical memory of the first VM can be mapped into the second co-located VM's memory address spaces, prior to data transfer, in a read-only manner, para 0025 and FIGS. 1-2).
As per dependent claim 4, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area, the second virtual storage area is mapped to a second storage area,  the apparatus further comprises a copy unit that copies the frame stored in the first storage area to the second storage area when a copy request is received from the writing unit, and the descriptor includes information that specifies the second storage area to which the frame is copied (One technique supports a restricted inter-VM communication path using a virtualized Ethernet interface and incurs expensive copying of data and hypercalls, para 0005).
As per dependent claim 5, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is mapped to a first storage area (The physical memory of the first virtual machine is mapped to a memory segment, para 0025 and FIGS. 1-2),
the apparatus further comprises a switching unit that switches a storage area mapped to the first storage area from the first virtual storage area to the second virtual storage area when a mapping switching request is received from the writing unit (At 320, memory mapping pointers from the first VM can be mapped into the memory of the second VM using hypercalls through the hypervisor, para 0026 and FIG. 3),
the descriptor includes information that specifies the second virtual storage area mapped to the first storage area in which the frame is stored (Memory mapping information (e.g., pointers pointing to specifically identified memory segments in the first virtual machine’s physical memory, which may contain specifically the identified portions of the data to be transferred), para 0025 and FIGS. 1-2).
As per dependent claim 6, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan teaches wherein the first virtual storage area is managed by a first virtual machine (The physical memory of the first virtual machine is managed by the first virtual machine, para 0025 and FIGS. 1-2),
the second virtual storage area is managed by a second virtual machine (The physical memory of the second virtual machine is managed by the second virtual machine, para 0025 and FIGS. 1-2).
As per dependent claim 7, Radhakrishnan in combination with McGrath discloses the apparatus of claim 1. Radhakrishnan may not explicitly disclose, but McGrath teaches wherein the schedule information is defined based on IEEE 802.1Qbv (Network elements that implement a time sensitive network may be structured to implement a time sensitive networking (TSN) schedule in accordance with a defined standard, such as the Institute of Electrical and Electronics Engineers (IEEE) 802.1Qbv Standard, para 0024).
The same motivation that was utilized for combining Radhakrishnan and McGrath as set forth in claim 1 is equally applicable to claim 7.
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per independent claim 9, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see FIG. 9 and paragraph [0016] of Radhakrishnan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132